 

May 30, 2013

 

 

 



Infinity Augmented Reality, Inc.

45 Broadway

New York, New York 10006

 

 

Gentlemen:

 

This letter confirms that I, Chaim Loeb, hereby resign my position as a
Director, and all other positions to which I have been assigned, regardless of
whether I served in such capacity, of the Company, effective immediately. My
resignation is not the result of any disagreement with the Company on any matter
relating to its operations, policies (including accounting or financial
policies) or practices.

 

Sincerely,

 



 



/s/ Chaim Loeb                     

Chaim Loeb

 

Dated: May 30, 2013

 



 

